COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Trenton Garrett v. Texas 18th U.S. District Representative Sheila
                          Jackson Lee

Appellate case number:    01-21-00498-CV

Trial court case number: 1173525

Trial court:              County Civil Court at Law No. 1 of Harris County

Date motion filed:        December 3, 2021

Party filing motion:      Appellant


       The en banc court has unanimously voted to deny appellant’s motion for en banc
reconsideration. It is ordered that the motion is denied.



Judge’s signature: ____/s/ Julie Countiss_________
                   Acting for the En Banc Court*

*En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.


Date: ___December 14, 2021____